                            Case 20-13005-CSS              Doc 85       Filed 12/10/20         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (CSS)
                                                                         )
                                                          Debtors.       )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket No. 10, 59 & 74

             SUPPLEMENTAL ORDER (A) AUTHORIZING PAYMENT OF CERTAIN
         PREPETITION WORKFORCE OBLIGATIONS, (B) AUTHORIZING CONTINUANCE
         OF WORKFORCE PROGRAMS, (C) AUTHORIZING PAYMENT OF WITHHOLDING
              AND PAYROLL-RELATED TAXES, (D) AUTHORIZING PAYMENT OF
                PREPETITION CLAIMS OWING TO WORKFORCE PROGRAM
                        ADMINISTRATORS OR PROVIDERS AND
                           (E) GRANTING RELATED RELIEF

                      Upon the Motion of Debtors for Entry of Interim and Final Orders (A) Authorizing

         Payment of Certain Prepetition Workforce Obligations, (B) Authorizing Continuance of

         Workforce Programs, (C) Authorizing Payment of Withholding and Payroll-Related Taxes,

         (D) Authorizing Payment of Prepetition Claims Owing to Workforce Program Administrators or

         Providers and (E) Granting Related Relief [Docket No. 10] (the “Motion”)2 filed by the above-

         captioned affiliated debtors and debtors-in-possession (the “Debtors”); and this Court having

         entered that certain Interim Order (A) Authorizing Payment of Certain Prepetition Workforce

         Obligations, (B) Authorizing Continuance of Workforce Programs, (C) Authorizing Payment of

         Withholding and Payroll-Related Taxes, (D) Authorizing Payment of Prepetition Claims Owing to




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
27438183.4
                        Case 20-13005-CSS          Doc 85     Filed 12/10/20     Page 2 of 2




         Workforce Program Administrators or Providers and (E) Granting Related Relief [Docket

         No. 59]; and this Court having entered that certain Corrected Interim Order (A) Authorizing

         Payment of Certain Prepetition Workforce Obligations, (B) Authorizing Continuance of

         Workforce Programs, (C) Authorizing Payment of Withholding and Payroll-Related Taxes,

         (D) Authorizing Payment of Prepetition Claims Owing to Workforce Program Administrators or

         Providers and (E) Granting Related Relief [Docket No. 74]; and a certification of counsel being

         filed on December 10, 2020 regarding the entry of this supplemental order and setting forth certain

         facts related thereto; and after due deliberation and sufficient cause appearing therefor,

                  IT IS HEREBY ORDERED THAT:

                  1.    The PTO cash-out payments made on or about December 4, 2020, in the aggregate

         amount of $16,338, to nineteen (19) of the Debtors’ employees in accordance with the Debtors’

         company policy regarding PTO are hereby authorized and approved by this supplemental order

         (the “Supplemental Order”).

                  2.    This Court shall retain exclusive jurisdiction to hear and determine all matters

         arising from or related to the implementation, interpretation, or enforcement of this Supplemental

         Order.




                  Dated: December 10th, 2020                  CHRISTOPHER S. SONTCHI
                  Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE

27438183.4

                                                          2
